Citation Nr: 1813159	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-28 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cerebral shunt residuals, to include abdominal pain.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to August 1993, which included combat service in the Southwest Theater of operations during the Persian Gulf War and the award of the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Although the RO treated the Veteran's claim regarding the cerebral shunt residuals and service connection for abdominal pain as separate issues, he has clarified that he is seeking service connection for the abdominal pain as a residual of the in-service cerebral shunt procedure.  Thus, the Board has construed the matter as a single issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  In April 2017, the Board, in pertinent part, remanded the current appellate claim for further development.


FINDINGS OF FACT

1.  Although the Veteran had a cerebral shunt procedure during active service, the record clearly and unmistakably reflects he had a cerebral shunt that pre-existed service and was not aggravated therein.

2.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran current experiences recurrent abdominal and chest wall pain as a result of the in-service cerebral shunt procedure.


CONCLUSION OF LAW

The criteria for a grant of service connection for abdominal and chest wall pain as residuals of in-service cerebral shunt are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In this case, it does not appear the Veteran was explicitly noted as having a cerebral shunt on his December 1988 enlistment examination.  Further, the record reflects he underwent a cerebral shunt procedure in 1993 while on active duty.  There is also evidence he has had additional cerebral shunt procedures in 2008 and 2013.

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Here, the record clearly and unmistakably reflects the Veteran had a cerebral shunt that pre-existed service.  Various records are on file which document the Veteran underwent the initial cerebral shunt procedure in October 1987, years prior to his entry into active duty.  The service treatment records document the presence of a pre-existing shunt.  Moreover, the Veteran has not disputed that he had a cerebral shunt that pre-existed service.

The Board further notes that a November 2017 VA medical examination opined that the claimed condition clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The Board observes that the November 2017 VA examiner was familiar with the Veteran's medical history from review of the claims folder, and the opinion was not expressed in speculative or equivocal language.  Further, the examiner supported the opinion by stated rationale, with accurate reference to pertinent evidence in the record.  Moreover, no competent medical opinion is of record which expressly refutes the opinion expressed by the VA examiner; nor has the Veteran challenged the qualifications of the VA examiner to provide a competent medical opinion.  Consequently, the Board finds this opinion to be persuasive, and entitled to significant probative value in the instant case.  

The Court has held that a physician's "unequivocal and uncontradicted opinion" can itself serve as clear evidence to rebut the presumptions of soundness and aggravation.  Harris v. West, 11 Vet. App. 456, 461   (1998) (The physician found that a veteran's medical condition, which was not noted at enlistment, preexisted service, and that the worsening during service was commensurate with the natural progression of the condition.).

In view of the above, the Board finds that even though the Veteran had a cerebral shunt procedure during active service, the record clearly and unmistakably shows he had a cerebral shunt that pre-existed service and was not aggravated therein.

Despite the foregoing, the Board notes that the November 2017 VA examiner also stated that the Veteran's account of chest wall and abdominal pain was more likely than not secondary to his prior shunt surgical procedure.  Although the Veteran has had other procedures both prior to and since service, the examiner's opinion states it is at least related in part to the in-service procedure.  Moreover, at his March 2017 hearing, the Veteran testified that he was seeking service connection for additional residuals of the in-service shunt replacement procedure.  Specifically, he indicated he had developed recurrent abdominal pain following the in-service procedure, an account the Board already determined in its April 2017 decision was credible.  Medical treatment records also notes complaints of abdominal pain, to include in February 2000, November 2000, November 2013, and May 2014.  He has also been treated for chest pain, to include in April 2010.  As such, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran current experiences recurrent abdominal and chest wall pain as a result of the in-service cerebral shunt procedure.  Thus, service connection is warranted.


ORDER

Service connection for abdominal and chest wall pain as residuals of in-service cerebral shunt is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


